The cause is before this court upon the certification of the court of appeals that its judgment conflicted with the judgment of the Court of Appeals for Franklin County in Columbus v. Reid (1986), 32 Ohio App.3d 7, 513 N.E.2d 351, upon the following question:
*346“[Wjhether or not the exclusionary rule is applicable as a sanction for violation of R.C. 2935.20.”
This court answers the certified question in the negative. The judgment of the court of appeals is reversed, and the cause is remanded to it for further proceedings.
Douglas, Resnick, F.E. Sweeney and Cook, JJ., concur.
Moyer, C.J., Wright and Pfeifer, JJ., dissent.